Case 1:21-sw-00481-KLM Document 3 Filed 05/03/21 USDC Colorado Page 1 of 2
Case 1:21-sw-00481-KLM Document 3 Filed 05/03/21 USDC Colorado Page 2 of 2




                                                              FILED
                                                   UNITED STATES DISTRICT COURT
                                                        DENVER, COLORADO
                                                           2:54 pm, May 03, 2021

                                                     JEFFREY P. COLWELL, CLERK
